 546DECISIONSOF NATIONALLABOR RELATIONS BOARDHardwick Stove CompanyandInternationalMoldersand Allied Workers Union,AFL-CIO, CLC. Case10-CA-7418June 10, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAwhich the complaint was issued on October 1, 1968,involves allegations that the Respondent, Hardwick StoveCompany, Cleveland, Tennessee, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,29 U.S.C., Sec. 151,et seq.On November 19 and 20,1968, I conducted a hearing at Cleveland, Tennessee, atwhich all parties were represented. On December 16, 1968,briefswere received from the General Counsel and theRespondent, and have been considered. Upon the entirerecord and my observation of the witnesses, I make thefollowing:On March 3, 1969, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissed.Thereafter,theRespondent filedexceptions to the Trial Examiner's Decision, with asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,'conclusions,andrecommendations.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner, andhereby crders that theRespondent,Hardwick StoveCompany, Cleveland,Tennessee, its officers,agents,successors,and assigns,shall take theaction setforth in the Trial Examiner's Recommended Order.'The Respondent excepts to some of the Trial Examiner's credibilityresolutions.It is the Board's established policy,however,not to overrule aTrial Examiner's resolutions as to credibility unless, as is not the case here,the preponderance of all the relevant evidence convinces us that they areincorrect.StandardDry Wall Products.;nc. 91 NLRB 544, enfd. 188F.2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, TrialExaminer:This proceeding, inwhich the charge and amended charges were filed on July15,August 12 and 19, and September 26, 1968, and inFINDINGS OF FACT1.THE RESPONDENTHardwich Stove Company, a Tennessee corporation,hasitsplantinCleveland,Tennessee,where itmanufactures stoves and ranges. The Respondent annuallyships products valued in excess of $50,000 directly topoints outside Tennessee. There is no dispute, and I find,that the Respondent is engaged in commerce within themeaning of the Act.11.THE UNIONInternationalMolders andAlliedWorkersUnion,AFL-CIO, CLC, isa labor organizationwhich admits tomembership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. The IssuesAt times material, the Respondent had about 500production and maintenance employees and about 52supervisors. For a period of 3 decades prior to 1968, therewas no union activity at the Respondent's plant.' On orabout June 1, 1968, the Union began organizationalactivity there.Our issues are (1) whether, during July1968, one supervisor, John Grubb, invalidly interrogatedand threatened one employee, Fred Crumley, and (2)whether,duringAugust,theRespondent invalidlydischarged Charles Wilson, Jr., and Donald Wilson.B. The Conversation Between Grubb and CrumleyCrumley,a witnessfor the General Counsel, testified ondirect examination that about the middle of July 1968, athis place of work, Grubb asked him if he was for theUnion, to which he responded affirmatively, and that thenGrubb said that "probably ifthe unionwent in there thatthey would have a lay off, maybe a shut down, since theplacewas privately owned."On cross-examination,Crumley testified that he had been very friendly withGrubb, that he and Grubb had had a series ofconversations about the Union, some of which he hadinitiated,that he may have previously volunteered toGrubb that he favored the Union, and that by mid-JulythesubjectoftheUnionhadbecome"generalconversation" between them. Grubb's versiondiffers.Hetestified that he never had a conversation with Crumley inwhich the Union was mentioned. According to Grubb,upon one occasion when Crumley was "kind of mad at'The recorddiscloses the absenceof union activity for the period of 3decades,but there is nothing in the record concerning such activity duringthe 1930s.176 NLRB No. 65 HARDWICKSTOVE CO.547the company," Crumley said to him that "the men couldmake the company" do as the men wished, to whichGrubb responded that it would be hard to make aprivately owned company, or any company, do anythingthat it did not wish to do, that Crumley then said that"themen could force the company," and that Grubbexpressed agreement that"they could close us down." Iwas not favorably impressed by Grubb's version and Ibelieve that he did have a conversation with Crumley inwhich the Union was mentioned. On the other hand, inview of Crumley's testimony on cross-examination, I amnot satisfied that I can place the remarks of Crumley andGrubb to each other in proper context or that I canevaluate the likely impact, if any, of Grubb's totalremarks during the conversation about the middle of July.In particular,Iconclude that this isolated conversationhasnoprobativevalueindetermining the issuessurrounding the discharges of CharlesWilson, Jr., andDonald Wilson, discussed below.C. The Discharge of Charles Wilson, Jr.The surname used in this section relates solely toCharlesWilson who is not related to the other dischargee.Wilson began work for the Respondent during 1946. Hewas laid off during 1950. He was rehired during 1953 andworked continuously until his suspension on August 12,1969,which was followed by his discharge later thatmonth.He was "a stove mounter" with the duty ofputting insulation between the doors and liners of stovesas the products moved on a production line. Over theyears,Wilson was never criticized on reprimanded abouthis work until after hissuspension.During 1965 he wasoffered, but declined, a job as leadman which would haveentailed theduty of "setting up the jobs and moving menfrom placement to where they were best qualified for thejob."As recited, union activity began about June 1, 1968.During June,Wilson joined the Union and began toattend its meetings.He became a member of the Union'sorganizing committee,and during July be began to wearunion badges,one of 1-1/4 inches diameter reflecting hisadherence to the Union and another of 1-7/ 16 inchesdiameter reflecting his membership on the committee. Hewore the badges while at work and did not conceal themwith clothing.Before discussing the events on August 12, certainearlier events must be recited. Production lines 1 and 2are located on the plant's fourth floor, and employees whowork on those lines on the first shift are supervised byForeman Chester Perian. Lines 3 and 4 are located on thethird floor. The plant was closed for a vacation period of1week ending on Saturday, July 6. Ralph L. Parker, theRespondent'sproductionmanager,testified thatWilsonwas transferred from Line 3 to the first shift on Line 2 onor about July 8 when operations were resumed. Parkertestifiedfurther that for several weeks after the plantreopened, the production "rates dropped off considerably"and that he asked Perian and other supervisors"to tightenup and see if they" could increase production. TheRespondent contends that decreased production was theresult of the organizational activity.Perian testified thathe believed that union activity and conversations amongemployees were the causes of the decrease in production,that he began to watch the employees more closely, thathe observed groups of employeestalking,but that he didnot overhear anything because, upon his approach to agroup,the employees would cease talking and resumework. In support of its contention that there was adecrease in production after the vacation period, theRespondent produced figures showing the hourlyearningsofemployeesbyworkweeks.Allemployeesonaparticular production line are paid at piece rates, and allearn the same amounts. If the date of Wilson's transferfrom Line 3 to Line 2 was July 8, as indicated by Parker'stestimony,Wilson worked on the latter line for a periodof 5 weeks before his suspension. The figures show thatfor that 5-week period the employees on Line 2 earnedabout $2.83 per hour in contrast to their earnings of about$3 hourly for a 5-week period preceding the shutdown ofthe plant. Thus, the figures reflect a decline in productionon Line 2 during the period that Wilson worked on it. Ontheother hand, during a 5-week period immediatelybefore the shutdown, when Wilson worked on Line 3, theemployees on that line earned about $2.76 hourly and,therefore,Wilson's earningsincreased after his transfer toLine 2.We turn to the events on August 12. There is nodispute that on that day and earlier, Wilson wore hisunion badges. After noon on August 12, Perian went toWilson's place of work and sat behind him as Perian haddone upon occasion during the past 2 weeks. Wilsonturned from his work and looked back at Perian who wassmiling,Wilson said to Perian that the latter wasmistaken if he thought that he was scaring Wilson. Perianwalked away, but returned to sit behind Wilson. AgainWilson turned to look at Perian whowas smiling.Wilsonsaid,"Smile, you might be on Candid Camera. Thereference toCandidCamera was a reference to atelevision program that was on the air in recent years.Perianwalked away, but returned. Again Perian satbehindWilson.Wilson turned and noticed that Perian wassmiling andchewing gum. Wilson commented, "The wayyou're chewing your gum, you must be awfully nervous."Perianwalked away. Perian testified that he "wrotedown" Wilson's remarks, and I infer that he did so uponleavingWilson's place of work after each remark. About3:20 p.m., 5 minutes before quitting time, Perian toldWilson to punch out and to go to the personnel office.Wilson refused to punch out, so Perian punched histimecard.Wilson went to the personnel office. Perian'sacts in sitting behind Wilson and smiling were noticed byother employees.Wilson was not asked whether he oranyone laughed during the afternoon, but the othertestimony is clear that there was laughter anditisalsoreasonable to infer that other employees, who heardWilson's remarks to Perian, were prompted by theremarks tolaugh.''These findings are based largely uponWilson's testimony. Perian'sversion is that he was about 40 feet from Wilson when his attention wasattracted by a very loud, unnatural laugh by Wilson, that he walkedtoward Wilson and inquired what was wrong, and that Wilson continued towork and did not respond. Somewhat later, according to Perian, he passedbyWilson's place of work three or four times, and upon each occasionWilson gave a loud, unnatural laugh. Still later, so Perian testified, hewalked by Wilson who said that Perian had been watching him for 2 weeksin aneffort to find something wrong, to which Perian responded that hehad not been watching Wilson more than any employee, following whichPerian walked away. Still later, according to Perian, when he was about 25fact from Wilson, the latter called out in a loud voice, "Smile, you mightbe on Candid Camera." Perian testified further that Wilson said thatPerian did not scare him, that Perian could only "smile and bear it," thatPerian should "[c]hew that chewing gum, you look awfully nervous," andthat Perian "took it as long as [he] could," following which he reported toProductionManager Parker. Additional testimony by Perian establishesthe inaccuracy of his versionHe acknowledged that he sat behind Wilsonfor a total of 15 to 20 minutes, and his testimony is that hesat inorder to 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDParker testified for the Respondent that he directedthatWilson be suspended and be told "that he would belaid off pending a completeinvestigationof the charges."If Parker gave such direction, it was not followed. WhenWilsonwent to thepersonneloffice,he spoke withColeman Sawyer, the superintendent. Sawyer was not awitness,andWilson testified without contradiction, and Ifind, that Sawyer said to him that he would be "let .. .off for a while," to which Wilson responded by asking thereason, that Sawyer replied, "pendingan investigation,"thatWilson asked, "what investigation," and that Sawyeranswered, "You'll find out." Wilson testified further, andIfind, that Sawyer refused to give him the necessarypapertoenablehimtodrawunemploymentcompensation,saying thatWilson was not being laid offordischarged.On the following day,Wilson soughtunemployment compensation and he took a form toSawyer who refused to fill it out. Wilson said to Sawyerthat, since he had not been discharged, he would return towork, but Sawyer refused to let him work "until after thisinvestigation," the nature of which Sawyer again refusedtodiscloseSeveraldayslater,Wilsonsoughtreinstatementby talkingwithNorman Jordan, thepersonneldirector.Jordan wasnot a witness.Wilsontestifiedwithout contradiction, and I find, that Jordanrefused toreinstatehim "until after thisinvestigation,"the nature of which Jordan said that he did not know.During the period of Wilson's suspension, the Respondentmade inquiries,which if characterizedas an investigation,concerningWilson's conduct on August 12, but no inquirywasmade of Wilson.On August 22, Wilson wasdischarged upon the ground that he had engaged in"[p]lannedandpremeditatedharrassment[sic]andbelittling[of]foreman [Perian]inpresenceof otheremployees."Notice of the discharge was mailed toWilson.'Ifind thatWilson was discharged because of his unionmembership and activity.He had worked for theRespondent for a total of 19 years. His efficiency isdemonstrated by the absence of criticism during the yearsand by the Respondent's offer to make him a leadmanduring 1965. Soon after he began to wear union badges,however, he was watched by his foreman, Perian, and onAugust 12 Perian engaged in conduct that was intended toannoyWilson.On that day Perian sat behind Wilson,smiling.Perian was not seeking to ascertain where theremight be points of slowdown in production. Instead, hewas seeking to irritateWilson who was not behind inproduction. Perian was motivated, I am convinced, by thepresenceof the union badges on Wilson's clothing,particularly the badge that reflected membership on theorganizingcommittee.Perian'seffortsatannoyancelisten"to what [Wilson] had to say" although minutes passed when Wilsoncontinued at work and said nothing Additionally, Perian acknowledgedthathe had no reason to speak to Wilson concerning the latter'sproduction becauseWilsonwas up in his work On the other hand,according to Perian,Wilson's laughter and remarks, while not slowingWilson's production, caused other employees to laugh and to slow down intheirwork, but Perian did not speak to the other employees because"Wilson kept [him] occupied" by talking. It is clear, however, that Wilsonmade few remarks to Perian and that Wilson made them because Periansat behind him, smiling. I do not doubt that Perian's attention may havebeen attracted originally by Wilson's laughing, but laughter is not unusualamong the employees'Parker testified that upon advice of counsel Wilson was suspended, aninvestigationwas made, and thereafter Wilson was discharged. The factthat the Respondent received legal advice does not alter my conclusionsbelow concerning the Respondent's motive in discharging Wilsonsucceeded.Wilson's first reaction was to say that Perianwas not frightening him. His other reactions were to sayjokingly, "Smile, you might be on Candid Camera," andto say, "The way you're chewing your gum, you must beawfully nervous." Surely, there were laughs by employeeswho heard. But the fault was Perian's. He had sought toprovoke conduct by Wilson that would serve as a pretextfordischarge.Moreover, the use of the pretext afterWilson'ssuspensionisreflected byWilson's inability tolearnfromSawyer and Jordan why he had beensuspended and by the Respondent's failure to seekWilson's version of the events on August 12. I find thatWilson's suspensionand discharge violated Section 8(a)(3)and (1) of the Act.D. TheDischargeof Donald WilsonThe use of the surname in this section is a reference toDonaldWilson.He began work for the Respondentduring 1956. Ten years later, he became a leadman intraining to become a supervisor, and he continued as aleadman until the date of his discharge, August 5, 1968.DuringMay 1968, R. B. Pruiett, a foreman, took avacationof 1 week, and during that period Wilsonperformed some of Pruiett's functions. Subsequently, threeindividuals, theRespondent's president,Reeves Brown,theplantsuperintendent,Coleman Sawyer, and theassistant superintendent, Ralph Stoffel, all said toWilsonthat he had done "a good job" and that they "appreciatedit."About July 12, 1968, Wilsonsigned a unioncard andbegan to attend union meetings regularly. He also becameamember of the organizing committee. On July 29,Pruiettbegan another vacation of l week, and againWilson was assigned some of Pruiett's duties. On July 30,whenWilson came to work, he began wearing on hisclothing two union badges of the types described above,one reflecting his adherence to the Union and anotherreflecting his membership on the Union's committee. Onthe same day, Wilson expressed to General Foreman JohnSwafford his dissatisfaction with his job as leadman andwith the heavy workload that he had to carry duringPruiett's vacation.Wilson had told Swafford earlier of hisdissatisfactionwith the job of leadman because, in hisview, the job was not of benefit to him. On July 30,Wilson was outspoken in telling Swafford that he did notwant to continue as a leadman, partly because ofinadequate compensation, and also that he was beingoverworked while Pruiett was on vacation. There is aconflictinthetestimonyofWilsonandSwaffordconcerning the former's choice of words in expressinghimself, but the conflict need not be detailed and resolved.It suffices to find that, whichever version represents thetruth,or whether portions of each version represent it,Wilson did not use words that are uncommon amongemployees and supervisors in a factory.'On August 5, Pruiett returned to work Swafford calledthe employees in the department together and announcedthat they should take future orders from Pruiett andhimself, not fromWilson.'At that time, Wilson was'Iwas notfavorablyimpressedby Swafford's denial that Wilson waswearing union badges at the time of their conversation. Moreover, there isuncontradicted testimonybyWilson that he waswearingthe badges earlierthat daywhen he was assigned additional dutiesby Plant SuperintendentSawyer`This findingisbased largely uponWilson's testimony. On the otherhand,Swafford testified emphatically that he didnot mentionWilson'sname.Swafford's testimonyiscontradictedby that of Pruiett, also a HARDWICK STOVE CO.549wearing his union badges in plain view on his clothing, ashe had done since reporting for work on July 30. Uponthecompletion of Swafford's remarks,Wilson beganworking with other employees in moving enamel, butwithin 20minutesPruiett toldWilson to assist him byperforming certainwork thatWilson had performedduring Pruiett's vacation. During the afternoon of thatday,Wilson was discharged. Before the details are recited,itisnecessary to discuss certain practices in the plantrelating to the employees' lunch periods. One period isfrom 11 to 11:30 a.m. A second period is from 11:30 tonoon. There is conflicting testimony concerning whethereach employee was assigned a particular period, but itsuffices to find that, by assignment or not, each employeegenerally followed the routine of observing a particularperiod.On the other hand, there were occasions when anemployeewould vary his lunch period by "tradingperiods" with another employee. The Respondent did notobject to such trades so long as there was no interruptionin the normal work at the factory. Pruiett's lunch periodwas 11:30 to noon; Wilson's was a half hour earlier exceptthat, during Pruiett's vacations,Wilson had lunch between11:30 and noon. On August 5, Wilson took the 11:30 tonoon lunch period, having traded with Larry Cross, acollege student who was employed during the summer.Cross could not operate a vehicle called a tow motor orforklift, and there was no employee on duty during thatlunch period who could operate one. According to Pruiett,on August 5, he told Wilson to take the l l to 11:30 lunchperiod, butWilson did not answer, and later, at about11:40 two trucks of another employer arrived at the plant,one containing enamel and the other containing the sameproduct plus a die that weighed about a ton. Pruietttestifiedfurther that he looked for Wilson in order todirectWilson to use a forklift and take the die to itsproper place in the plant, that he learned from Cross thatthe two employees had traded lunch periods, that thedrivers of the trucks used a jack truck to remove the diefrom the vehicle and to place it on the dock, that the die'sposition on the dock interferred with the unloading of theenamel, and that the die was not removed from the dockuntilArchie Freeman, an employee who could operate aforklift, returned to work at noon after having eaten hislunch.' Finally, Pruiett testified that he recommended toPersonnel Director Jordan that Wilson be discharged forhaving breached Pruiett's instruction earlier that day thatWilson take the 11 to 11:30 lunch period.'Pruiett's testimony is contradicted in material respectsby that of Wilson. According to Wilson, Pruiett did nottell him to take the l l to 11:30 lunch period on August 5,but instead asked whether Wilson intended to take thatperiod, to which Wilson replied that he would do so if hedidnot trade with another employee. I credit thistestimony by Wilson. It impresses me as the much morelikely version of the remarks between Pruiett and himwitness for the Respondent.According to Pruiett,Swafford "called all theboystogether and told them that Don [Wilson] was taken out as a leadman. He would be just one of the regular boys from thereon out. Theycould take all their orders from me ... ".Althoughhe can operatea forklift,he is not permitted to do so except during hisworking hours.'Pruiett also testified that,in recommending Wilson's discharge, he wasmotiviated additionallyby Swafford's recital to him of Wilson's remarksupon the occasion when Wilson expressed to Swafford dissatisfaction withthe job of leadman.It does not appear,however,that Pruiett told Jordanof this additional alleged motivation.concerning the lunch period. Moreover, Pruiett was unableto recall any other instance when he had reminded Wilsonof a lunch period for the latter. Next, Wilson and Pruiettwere at work during the period that Pruett testifiedWilson should have been at lunch.Wilson crediblytestifiedthatduring that period Pruiett stopped atWilson's place of work while Wilson "was writing up aticket," but did not speak to Wilson. On the other hand,Pruiett testified that he was seated at his desk during thatperiod, engrossed in paperwork, and that he did not noticeany employee at work. According to Pruiett, he is"practically blind" in one eye and Wilson "could havebeen all around" him without his having noticed Wilsonbecause of the defect in sight plus the concentration uponhis work. Again I credit Wilson, and find that Pruiett wasaware that Wilson was at work between 11:00 and 11:30onAugust 5. Next, Pruiett's conduct towardWilsonfollowing lunch on that day was not the conduct of aforeman who had found fault in a capable employee of 12years'seniority.Wilson testifiedwithout contradictionthat he was never told that there had been a need for aforklift operator while he was having lunch on August 5.He testified also that from about 2:30 to 3:20 p.m., duringthat afternoon he worked with Pruiett, and it is clear fromthe testimony of each of them that Pruiett said nothing toWilson about an alleged dereliction of duty by the latter.At about 3:20 p.m., Pruiett received a telephone call,followingwhich he and Wilson went to the personneloffice.Jordan, the personnel director, and Parker, theproductionmanager,wereawaitingWilson.Parkerdirected Pruiett to return to work, following which Jordansaid toWilson that the latter was discharged.Wilsonasked why, and Jordan replied, "insubordination." Wilsonasked for clarification, and Jordan said that Wilson haddisregarded a specific lunch period that had beenassignedtohim.Wilson protested, but Jordan terminated theconversation by saying that he would "rather not discussthat."'We turn to the alleged seriousness of Wilson's havingtraded a lunch period with Cross so that a forkliftoperator was not at work in the department between 11:30and noon.Parker testified that dies are "very seldom"delivered to the plant during lunch periods.Wilson wasaware that Cross could not operate a forklift, but hetestified that, in trading the lunch period with Cross, hegave "no thought" to the possibility that a forklift mightbe needed between 11:30 and noon. Wilson's lack ofthought was not unusual. During the preceding week whenPruiett had been on vacation, Freeman twice took thesame lunch period as Wilson, leaving no one on duty inthe department who could operate a forklift. Freemanused the 11 to 11:30 period three times that week and thelater period twice, and Cross did thesame,but only oncedid they simultaneously take the same period. Crosstestified that he was not assigned a particular lunch periodprior toWilson's discharge and that upon occasion hetraded lunch periods without obtaining permission from asupervisor. Freeman testified that he was not assigned aparticular lunch period and that he had occasionallytradedperiodswithout permission or criticism.' The'The findings concerning the conversation in the personnel office arebased upon Wilson's uncontradicted testimony'Freeman is a young manof 22years who did not complete grammarschool. He was frightened when on the witness stand I regard as crediblehis negative answer to the last question asked of him,i.e.,whether anyoneever told him that there should be someone capable of operating theforklift at all times in the enamel department. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent calledGeneralForeman Swafford as awitness in an effort to contradict Cross and Freeman andto explain how it had happened that,upon two occasionsduring the week before Wilson's discharge,Freeman hadtaken the same lunch period as Wilson leaving no one inthe department to operate the forklift during that period.Swafford testified that during that week he gave Crossand Freeman permission to trade lunch periods.Swaffordgave no details of his alleged conversation with Freeman,and it is clear from Cross'testimony that the incidentrelatedby Swafford occurred afterWilson'sdischargewhen Cross'usual lunch period had been fixed at 11:00 to11:30 and Cross wanted to take the later period. Iconclude that Freeman varied his lunch periods during theweek in question without permission and without thoughtthat a need might arise for a forklift operator when heandWilsonwereatlunchsimultaneously.Itisappropriate,however, to continue the recital of Swafford'stestimony.When he was first asked why he gavepermission to Cross and Freeman to trade lunch periodsduring the week before Wilson's discharge,leaving no oneto operate the forklift upon two occasions when FreemanandWilson were at lunch at the same time, he answeredthat he was on hand to operate the forklift. It was pointedout to him that he too had taken the same lunch periodon those occasions.He then offered the- explanation thathe had believed that Cross, who was at work upon thoseoccasions,could operate a forklift.There was no basis forsuch belief because Swafford acknowledged that he hadknown little about Cross,a temporary employee duringthe summer.It is more likely, I believe, that if Swaffordever gave Cross and another employee permission to tradelunch periods,leaving no one on hand to operate a forkliftif a needshouldarise,Swafford did so without thought ofsuch a possibility.Ifind that the Respondent discharged Wilson becauseof his union membership and activities. The defense is thatWilson had been insubordinate in not following Pruiett'salleged direction to take the first lunch period on August5.1have found, however, that Pruiett did not so directWilson.With respect to the Respondent's contention thattwo trucks arrived at the dock for unloading at about11:40 a.m., Pruiett was the only witness to testify that thetrucks came,and in some instances I have found histestimony to have been unreliable.Moreover,if the trucksdid arrive at the time related by Pruiett, the result was notso serious as to warrant Wilson'sdischarge for havingtraded a lunch period with Cross.ProductionManagerParker acknowledged that an employee's initial offensedoes not automatically result in discharge and he listed asserious offenses warranting prompt dismissal(a) fighting,(b) stealing,and (c)destruction of company property.Finally,certaindetails surrounding the discharge areinconsistentwith a belief on the part of Pruiett andJordan that Wilson,a capable employee for 12 years, hadbeen so derelict in duty as to be disciplined by discharge.No one told Wilson that there had been a need for aforkliftoperatorwhile he had been at lunch; indeedPruiett said nothing at all to Wilson about a dereliction induty although the two men worked together after thealleged dereliction.Too, when Jordan discharged Wilson,Jordan refused to discuss the matter other than to give abare reason.Iconclude that the discharge violated Section8(aX3) and(1) of the Act.IV. THE REMEDYHaving found that the Respondent has engaged inunfairlaborpracticesaffectingcommerce, I shallrecommend that it cease and desist therefrom and that ittake affirmative action to effectuate the policies of theAct. I shall recommend that the Respondent offer CharlesWilson, Jr. and DonaldWilson immediate and fullreinstatementto their former or substantially equivalentpositions(Chase National Bank,65 NLRB 827), withoutprejudice to their seniority or other rights or privileges,and that the Respondent make each of them whole forany loss of pay he may have suffered as a result of thediscrimination against him,by paymentto him of a sumof money equal to that which he normally would haveearnedfrom the date of the discrimination (in oneinstance, the date of the suspension; in the other, the dateof the discharge) to the date of a proper offer ofreinstatement,less his net earnings(Crossett Lumber Co.,8NLRB 440, 497 - 498)during saidperiod, the paymenttobe computed on a quarterly basis in the mannerestablished inN.L.R.B. v. Seven-Up Bottling Co, Inc.,344 U.S. 344,with interest at 6 percent per annum,PhilipCarey Mfg. Co. v. N.L.R.B.,331 F.2d 720 (C.A. 6).10 Ishall recommend also that the Respondent preserve andmake available to the Board or its agents, upon request,for examination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamounts of backpay and the right to reinstatement underthe terms of these Recommendations.In view of the nature of the Respondent's unlawfulconduct and its underlying purpose and tendency, I findthat the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed andthat danger of their commission in the future is to beanticipated from the course of the Respondent's conductin the past.N.L.R.B. v. ExpressPublishingCo..312 U.S.426, 437. This is particularly true because the discharge ofemployees for union membership and activity, striking asitdoes at their means of livelihood, "goes to the veryheart of the Act,"N.L.R.B. v. Entwistle ManufacturingCo.,120 F.2d 532, 536, (C.A. 4). In order, therefore, tomake effective the interdependent guarantees of Section 7,I shall recommend further that the Respondent cease anddesist from infringing in any manner upon the rightsguaranteed in said section.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.TheUnion isa labor organization within themeaning of Section 2(5) of the Act.2.By discouraging membership in a labor organizationthrough discrimination in employment,and by interferingwith,restraining,and coercing employees in the exerciseof their rights under theAct, theRespondent has engagedinand is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and(7) of the Act."Ihave not included the usual provision concerning offers ofreinstatement to discruninateesupon thew discharge from the ArmedForces becauseI think that such provision would be unrealistic in view ofthe ages ofCharles and Donald Wilson. HARDWICK STOVE CO.551RECOMMENDED ORDERUpon the entire record in thecase,and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby recommend that the Respondent,Hardwick Stove Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Moldersand AlliedWorkers Union, AFL-CIO, CLC, or in anyother labor organization of its employees, by suspendingor discharging any of its employees because of their unionorconcertedactivities,orinanyothermannerdiscriminating in regard to their hire or tenure ofemployment or any term or condition of employment.(b) In any othermanner, interfering with, restraining,or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferCharlesWilson, Jr., and DonaldWilsonimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights or privileges, and make eachof them whole, in the manner set forth in "The Remedy"section of this Decision.(b)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in said"Remedy" section.(c)Post, in conspicuous places, at its plant, includingallplaceswhere notices to employees customarily areposted, copies of the notice attached hereto as Appendix."Copies of said notice, to be prepared by the Respondenton forms furnished by theRegionalDirector for Region10,shall,afterbeingsignedby the Respondent'srepresentative, be posted by it promptly and maintainedby it for at least 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced orcovered by any material.(d) Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.':IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges independent violations ofSection 8(a)(1) of the Act.DatedByNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT suspend or discharge any of ouremployees because they join or engage in activities onbehalf of InternationalMolders and Allied WorkersUnion,AFL-CIO,CLC,oranyotherlabororganization.WE WILL NOT violate any of the rights that you haveunder the National Labor Relations Act to join a unionof your own choice andto engagein union activities, ornot to joina union andnot to engage in such activities.WE WILL offer Charles Wilson, Jr. and DonaldWilson immediate and full reinstatement to theirformer jobs, or equivalentones,and pay them backpayto cover theearningsthey lost because we dischargedthem.Allour employees are free to become or remainmembers of InternationalMolders and Allied WorkersUnion, AFL-CIO, CLC, or any other labor organization.HARDWICK STOVECOMPANY(Employer)"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree, the words "a Decreeof the United States Court of Appeals Enforcing an Order"shallbesubstituted for the words"a Decision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIX(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any questionconcerningthis noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,NE.,Atlanta,Georgia30308,Telephone404-526-5741.